EXHIBIT 99.1 Winland Reports Q1 2012 Financial Results Mankato, Minn. / May 11, 2012 - Winland Electronics, Inc. (NYSE Amex: WEX) today reported sales of Proprietary Environmental Monitoring products of $807,000 for the first quarter ended March 31, 2012, down $113,000, or 12.3 percent, from the $920,000 that the company reported in the comparable period in 2011.Net loss from the quarter totaled $115,000, or $0.03 per share, versus a loss of $206,000, or $0.06 per share, in the first quarter of 2011. Gross margins increased to 28.4 percent from 26.3 percent for the three months ended March 31, 2012 versus the comparable period in 2011.This increase was expected based on a price increase effective January 1, 2012 on the Company’s proprietary products. First quarter operating expenses totaled $411,000, consistent with the first quarter of 2011. The Company funded research and development expenses incurring expenses of $60,000 that were partially offset by a decrease in general and administrative expenses when compared with the first quarter of 2011. “We realized an increase in sequential sales over the fourth quarter of 2011, with sales returning to historical averages,” said Brian Lawrence, Winland’s Chief Financial Officer and Senior Vice President. “While we’re pleased with this positive development, our results on a year-over-year basis reflected a significant reduction in sales to our largest customer, which restructured its restocking program.In spite of the impact this had on our results, sales to our other top ten customers increased collectively by 13 percent over the same period a year ago.” Our latest product release, the EnviroAlert EA800-ip contributed to sales volume in the first quarter of 2012, but fell short of our projections.The Company continued to invest in the development of our on-line web interface for the EA800-ip based on feedback received in the market and anticipate releasing version 2.0 during the second quarter of 2012. “We remain excited about the potential for this product,” Lawrence said.“We’re encouraged by discussions with our customers and potential end users, who see the potential for the EA800-ip as a key component of their total security solution.We anticipate the improved interface, along with additional end user integration of total security solutions, will increase sales of the EA800-ip positively affecting operations for the balance of 2012.” About Winland Electronics Winland Electronics, Inc. (www.winland.com) is an industry leader of critical condition monitoring devices. Products including EnviroAlert, WaterBug, TempAlert, Vehicle Alert and more are designed in-house to monitor critical conditions for industries including health/medical, grocery/food service, commercial/industrial, as well as agriculture and residential. Proudly made in the USA, Winland products are compatible with any hard wire or wireless alarm system and are available through distribution worldwide. Headquartered in Mankato, MN, Winland trades on the NYSE Amex Exchange under the symbol WEX. CONTACT:
